Name: 95/550/EC, Euratom, ECSC: Council Decision of 18 December 1995 appointing members of the Court of Auditors of the European Communities
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  EU institutions and European civil service
 Date Published: 1995-12-23

 Avis juridique important|31995D055095/550/EC, Euratom, ECSC: Council Decision of 18 December 1995 appointing members of the Court of Auditors of the European Communities Official Journal L 312 , 23/12/1995 P. 0078 - 0078COUNCIL DECISION of 18 December 1995 appointing members of the Court of Auditors of the European Communities (95/550/EC, Euratom, ECSC)THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Article 45 b (3) thereof, Having regard to the Treaty establishing the European Community, and in particular Article 188 b (3) thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 160 b (3) thereof, Having regard to the Treaty establishing a Single Council and a Single Commission of the European Communities, and in particular Article 22 thereof, Having regard to the opinions of the European Parliament (1), Whereas the terms of office of Mr Bernhard Friedmann, Constantinos Androutsopoulos, Daniel Strasser, Maurice Thoss, AndrÃ © J. Middelhoek, Hubert Weber and John Wiggins expired on 20 December 1995; Whereas new appointments should therefore be made, HAS DECIDED AS FOLLOWS: Sole Article The following are hereby appointed members of the Court of Auditors for the period from 1 January 1996 to 31 December 2001 inclusive: - Mr Bernhard Friedmann, - Ms Kalliopi Nikolaou, - Mr Jean-FranÃ §ois Bernicot, - Mr FranÃ §ois Colling, - Mr Maarten B. Engwirda, - Mr Hubert Weber, - Mr John Wiggins. Done at Brussels, 18 December 1995. For the Council The President J. BORRELL FONTELLES